Title: To Thomas Jefferson from John Lyne, with Jefferson’s Memoranda for a Legal Opinion, 13 January 1782
From: Lyne, John,Jefferson, Thomas
To: Jefferson, Thomas


        
          Sir
          Richmond 13 Janry. 1782.
        
        The inclosed copy of Mr. Todds Will and money I receiv’d a few days ago from the Gentleman who has married the Widow. He requisted that I would inclose it to you for your Advice for all matters relative to the Widow and perticular to the question below. If the money inclosed is short of your demand for Advice I will pay you or Order the balance on demand. I shall be glad to be favoured with your Answer by the first Opertunity. I am Sir Yr Most H Servt,
        John Lyne
        
          QUESTIONS
          What increse does the Testator Mean of the Mare Lucretia, is it all the Colts and their increse in the possession of the Testator at his death? Or is it Only the futer increse?
          What part of the Personal Estate and Slaves has the Testator given his Widow, and what Title has She in such Estate?
          What Estate has the Widow in the Testators Houses and Lands After Marriage?
          Jefferson’s memoranda for a legal opinion
          Better for the widow to reject the will because on the most favourable construction she gets no more by it than the law gives her: for the law gives her a third of the lands and slaves for life, and of the personal estate after debts are paid in absolute property; which is perhaps equal or more than equal to the mare, clock, looking glass.
          An estate for life jointly to the widow and two daughters determinable by moieties on the attainment of age or marriage by the daughters respectively.
          Proportionable part means inheritable part, i.e. moiety.
          1. Because the testator, after supposing both to have received ‘their proportionable parts’ and to be dead without issue and that too in the life of the wife, makes a disposition which goes to the whole of his  estate, viz. in that event he gives all the negroes who came by his wife and all the horses with ¼ of the rest of his personal estate to his wife, all his lands to his two godsons in fee, and the residue not comprehended in this description to his sister Eliz. for life, remainder to his brothers and sisters children. This shews that he meant his first devise as a gift of his whole estate to his daughters on their age and marriage and considered that devise as separate. On their death without issue: that he contemplated this event as it might happen in the life of his wife is proved by his making her one of the reversionary legatees.
          2. If it be supposed he meant by their proportionable part, one third part only, then he has given the widow her life in one third and leaves that third undisposed of after her death. It would of course descend equally on his daughters in fee, not subject to the cross remainders on the death of one daughter, nor to the remainder over on both their deaths. Now it does not seem improbable he meant to separate this third from the rest of his estate and put it into a different channel of transmission. This improbability therefore will weigh in determining the meaning of a doubtful expression, and induce us to beleive that by the words ‘proportionable part’ he meant the inheritable proportion, that is a moiety and not a third only.
          ‘Increase’ does not pass the offspring living at the time of making the will. Bullock v. Bullock G.C.
          
            
              LAWWILL
            
            
              1. In the lands one third for life1. In the lands one third for life if the above opinion be wrong.
            
            
              2. In the slaves one third for life2. In the slaves one third for life.
            
            
              3. In the other personal estate one third in absolute property after debts are paid.3. In the other personal estate, the mare Lucretia a clock and looking glass in absolute property and one third for life of the rest of the personal estate after debts paid and specific legacies taken out.
            
            
              4. On the death of both daughters without issue in the life of the wife, all the negroes which came by her, the horses and ¾ of the rest of his personal estate in absolute property.
            
          
      